Citation Nr: 9933647	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  98-08 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas
               

THE ISSUE

Entitlement to recognition of the veteran's daughter, T. B., 
as a helpless child.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from December 1950 to December 
1951.

This appeal arises from an October 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
at Houston, Texas.


FINDINGS OF FACT

The medical evidence does not show that T. B. was incapable 
of self-support at or prior to reaching the age of 18.


CONCLUSION OF LAW

The criteria for entitlement to recognition of permanent 
incapacity for self-support for T. B. are not met.  38 C.F.R. 
§ 3.356(a), (b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that the medical evidence shows that his 
daughter's psychological difficulties were present prior to 
her 18th birthday and entitlement to permanent incapacity for 
self-support as a dependent is warranted.  Review of the 
record indicates that the veteran has submitted a well-
grounded claim.  As such, the VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  In this case, the Board is satisfied 
that all necessary evidence has been received for an 
equitable disposition of the veteran's appeal and adequately 
developed.

Applicable law and regulations provide that a child is an 
individual who is unmarried and who is under the age of 18 
years; or who, before attaining the age of 18 years, became 
permanently incapable of self-support; or who, after reaching 
the age of 18 years and until completion of education or 
training (but not after reaching the age of 23 years) is 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4)(A) (West 1991); 
38 C.F.R. § 3.356 (1999).

When determining whether the child is permanently incapable 
of self-support, consideration should be given to the 
following: whether a claimant is earning her own support, 
which may be prima facie evidence that she is not incapable 
of self-support; or whether the child is shown by proper 
evidence to have been permanently incapable of self-support 
prior to the date of attaining the age of 18 years, despite a 
short intervening period or periods when her condition was 
such that she was employed.  38 C.F.R. § 3.356.

In addition, when determining whether a child is permanently 
incapable of self-support, it should be borne in mind that 
employment of a child prior or subsequent to the delimiting 
age may or may not be a normal situation.  This is dependent 
upon the educational progress of the child, the economic 
situation of the family, indulgent attitude of parents, and 
the like.  In cases where the extent and nature of disability 
raises some doubt as to whether they would render the average 
person incapable of self-support, factors other than 
employment are for consideration.  Factors such as whether 
the daily activities of the child in the home and community 
are equivalent to the activities of employment of any nature 
within the physical or mental capacity of the child which 
would provide sufficient income for reasonable support should 
be considered.  Lack of employment of the child either prior 
to the delimiting age or thereafter should not be considered 
as a major factor in the determination to be made, unless it 
is shown that it was due to physical or mental defect and not 
to mere disinclination to work or indulgence of relatives or 
friends.  Finally, the capacity of a child for self-support 
is not determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which involved 
no actual or substantial rendition of services.  Id.

Determinations shall be made solely on the basis of whether 
the child is permanently incapable of self-support through 
her own efforts by reason of physical or mental defects.  Id.

When all of the evidence is assembled, [VA] is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the evidence consist of a Certificate of Birth 
showing that T. B. was born on August [redacted], 1977.  

The record then shows that in April 1992, T. B., at the age 
of 14, underwent psychiatric assessment after being sexually 
assaulted at school.  At that time, mental status examination 
showed that T. B. was alert, oriented to person, place and 
time, and her stream of thought was logical and coherent.  
Although the content of thought was somewhat questionable, as 
she stated that she frequently saw people and objects.  She 
also saw fleeting items in the periphery of her vision.  The 
examiner added that this phenomena did not seem psychotic in 
nature, but associated with a high degree of stress and 
anxiety.  Additionally, T. B.'s mood was dysphoric and she 
had a labile affect.  She was easily irritated and reported a 
disturbed sleep pattern.  She cried about 3 times a week and 
had frontal headaches.  She also was easily irritated and had 
an increased startled reaction.  T. B. also stuttered, had 
decreased motivation, and a tendency to withdraw from others.  
Her grades decreased after the assault too.  Evidence of 
depersonalization and decreased sleep patterns with 
nightmares was present as well.  The diagnosis was post-
traumatic stress disorder.  

Medical reports from Beaumont Psychological Services show in 
July and August 1993, T. B. was evaluated for sleep problems 
and nightmares resulting from the sexual assault by a female 
teacher and medical problems resulting from an endocrine or 
hormonal imbalance.  After reviewing T. B.'s background 
information.  It was noted that behavior observations showed 
that T. B. had no hearing or speech impediment, although T. 
B. alleged otherwise.  Her affect and mood appeared 
depressed, and she was cooperative although uncertain.  While 
no indication of a thought disorder was noted, T. B. 
displayed clear paranoid ideation, reported visual and 
auditory hallucinations, as she reported hearing people call 
her name and felt that people talked negatively about her.  
The examiner then noted that information provided by T. B. 
and her mother were at times contradictory.  She stated that 
she "suspected that part of the reason for contradictions 
rest[ed] with the lower socioeconomic status of the family 
and perhaps also with a desire to somewhat exaggerate 
symptoms to make them appear to be the entire result of the 
sexual abuse incident rather than any other etiology.  
However, in general, it [was] felt that a reasonably reliable 
and valid estimate of her present levels of psychological 
functioning were able to be obtained."  

Intellectual functioning, academic functioning, organic 
functioning, and personality functioning testing were also 
accomplished.  After reviewing the foregoing, the diagnostic 
impressions were Axis I:  major depression, single episode, 
with mood congruent psychotic features; PTSD; dysthymia, 
secondary type, early onset, severe; eating disorder, not 
otherwise specified, psychological factors affecting physical 
disorder (obesity, headaches, back pain, and gastrointestinal 
problems); parent-child problem (enmeshment with mother); 
Axis II: mild mental retardation, autistic fantasies, 
somatization, projection, repression and denial defenses; 
Axis IV: extreme psychosocial psychosocial stressors-
including apparent sexual assault by teacher which had not 
been resolved during the past year, severe depression of 
self, psychotic thinking processes in self, multiple physical 
problems, mental retardation and enmeshment with mother; Axis 
V: GAF current 30-behavior was considerably influenced by 
delusions or hallucinations.  Highest past year: 40- major 
impairment of several areas.   

After psychological evaluation, the examiner stated that T. 
B. functioned in the mildly mentally retarded range in 
intellectual and academic functioning.  She functioned at or 
below a third grade level in all academic areas evaluated and 
personality evaluation indicated that her reality testing was 
severely and psychotically impaired.  T. B. appeared to 
experience delusional thinking of a very paranoid nature, 
believe that her maid had attempted to poison her, and 
evidenced other paranoid symptomatology.  She also evidenced 
symptoms of PTSD, although the examiner could not clearly 
delineate "whether this was due to an actual incident which 
occurred or merely the patient's psychotic perception of the 
incident."  The patient viewed people in her world as 
threatening and herself as very vulnerable to any perceived 
threats.  She also appeared emotionally enmeshed with her 
mother and was fixated at an oral level of psychosexual 
development, with strong dependency features of her 
personality structure.  She did not have any chemical abuse 
problems or potential to develop to such abuse.  Rather, she 
tended to cope with even minor problems by becoming 
disorganized in her thought processing, which resulted in 
tangential, fragmented and extremely unrealistic thought 
process and which lead to the production of somatic or 
paranoid material.  She also had an eating disorder, 
including extreme body dissatisfaction, lack of interoceptive 
awareness of what was going on in her body and in her mind, 
and maturity fears similar to those seen in individuals with 
eating disorders.  Poor impulse regulation and the high 
degree of interpersonal distrust and social insecurity were 
seen in individuals with eating disorders.  The patient felt 
ineffective with regard to her control over her body and 
life.  She was preoccupied with morbid thoughts and tended to 
withdraw into an autistic fantasy world of her own making or 
somatize to deal with any stress in her life.  In part, in 
the recommendation section, the examiner wrote given the 
patient's mental retardation and poor academic skills, it was 
suggested that she be channeled, as quickly as possible, into 
a vocationally oriented program.  She probably could succeed 
in a field such as cosmetology, although her paranoid 
mentation may make it difficult for her to be successful.  
Her visual-motor skill were probably good enough.  

Medical reports from the University of Texas Medical Branch 
Hospitals show that the patient was hospitalized in March 
1992 for physical difficulties, particularly uncontrolled 
insulin levels.  At that time, principal and other diagnoses 
were acanthosis nigricans; obesity; polycystic ovaries; 
hirsutism; yeast vaginitis; and PTSD complaints.  

On a March 1998 Improved Pension Eligibility Verification 
Report (EVR) the veteran indicated that he was not married 
and had no dependent children, indicating that he had no 
natural or legally adopted children who were not married and 
who were either under the age of 18 or between ages 18 and 23 
and in school or who were over the age of 18 and who became 
physically or mentally helpless before the age of 18.

In this case, the evidence shows that entitlement to 
recognition of permanent incapacity for the veteran's 
daughter, T. B., is not warranted.  The preponderance of the 
evidence is against the claim and it is not in equipoise.  
Even though the record shows that at the ages of 14 and 15, 
the veteran's daughter experienced physical and mental 
difficulties, it fails to show that before or at the age of 
18, she became permanently incapable of self-support by 
reason of any of those mental or physical defects.  The Board 
is cognizant of the evidence showing that from 1992 to 1993 
T. B. experienced severe emotional and intellectual 
difficulties.  However, the evidence also shows that in spite 
of her difficulties, she continued to attend school and 
probably could succeed in a field such as cosmetology.  There 
is no evidence of record showing that she became permanently 
incapable of self-support at or prior to the age of 18.  In 
addition to the foregoing, on a March 1998 EVR the veteran 
noted that he had no dependent children.  

In this case, the Board empathizes with the physical and 
emotional difficulties encountered by the veteran's daughter.  
Nevertheless and regrettably, the medical evidence fails to 
show that she was permanently incapable of self-support by 
reason of those physical or mental defects prior to or at the 
date of attaining the age of 18.  Unfortunately, the evidence 
only shows that she underwent psychiatric evaluations and 
received medical treatment at the ages of 14 and 15, that she 
continued to attend school, and that there were indications 
that if placed into a vocationally oriented program, she 
could succeed in fields such as cosmetology.  The record then 
shows that in March 1998 the veteran acknowledged that he had 
no dependent children.  Considering the foregoing, the 
preponderance of the evidence is against the claim and not in 
relative equipoise.  As such, the appeal is denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.  



ORDER

Entitlement to recognition of permanent incapacity for self-
support for T. B. is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

